United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                     _____________

                                     No. 98-1028EA
                                     _____________

United States of America,                  *
                                           *
                     Appellee,             * Appeal from the United States
                                           * District Court for the Eastern
       v.                                  * District of Arkansas.
                                           *
Darrell Fluker,                            *       [UNPUBLISHED]
                                           *
                     Appellant.            *
                                     _____________

                             Submitted: May 7, 1998
                                 Filed: May 21, 1998
                                  _____________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                          _____________

PER CURIAM.

        Darrell Fluker appeals his sentence for distributing cocaine base. On appeal,
Fluker contends he was entitled to a two-level safety-valve reduction because he
satisfied the criteria contained in U.S. Sentencing Guidelines Manual § 5C1.2(5)
(1997). We disagree. To satisfy § 5C1.2(5), Fluker was required "to disclose all
information he possessed about his involvement in the crime and his chain of
distribution, including the identities and participation of others." See United States v.
Romo, 81 F.3d 84, 85 (8th Cir. 1996). Having reviewed the record, we conclude the
district court's finding that Fluker failed to carry his burden of disclosure is not clearly
erroneous. See id. at 85-86. We also reject Fluker's argument that the district court
violated Fluker's constitutional rights by denying him a more lenient sentence based on
his refusal to provide information. The district court did not penalize Fluker for
refusing to volunteer self-incriminating information when the district court denied
Fluker the safety-valve reduction; instead, the court merely withheld a benefit extended
to defendants who provide relevant information. See United States v. Washman, 128
F.3d 1305, 1307 (9th Cir. 1997); cf. United States v. Knight, 96 F.3d 307, 310 (8th Cir.
1996). We conclude that Fluker's additional arguments on appeal are without merit.
We thus affirm Fluker's sentence. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-